UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6274


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD ALLEN PATTERSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:17-cr-00114-RAJ-DEM-1)


Submitted: November 12, 2021                                Decided: December 15, 2021


Before THACKER and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Allen Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Allen Patterson appeals the district court’s order denying his motions to

appoint counsel. “Because mootness is jurisdictional, we can and must consider it even if

neither party has raised it.” United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018). “A

case becomes moot—and therefore no longer a Case or Controversy for purposes of Article

III—when the issues presented are no longer live or the parties lack a legally cognizable

interest in the outcome.” Plymail v. Mirandy, 8 F.4th 308, 314–15 (4th Cir. 2021) (internal

quotation marks omitted). “A claim may be mooted ‘when the claimant receives the relief

he or she sought to obtain through the claim,’ because the court no longer ‘has [] effective

relief to offer.’” Williams v. Ozmint, 716 F.3d 801, 809 (4th Cir. 2013). However, “[a]

case becomes moot only when it is impossible for a court to grant any effectual relief

whatever to the prevailing party.” Knox v. Serv. Emps. Int’l Union, Loc. 1000, 567 U.S.

298, 307 (2012) (internal quotation marks omitted).

       Patterson seeks an order directing the district court to appoint counsel to help him

withdraw his guilty plea and assert ineffective assistance of counsel and prosecutorial

misconduct claims. But Patterson has already fully litigated a 28 U.S.C. § 2255 motion in

the district court, and appealed the denial of that § 2255 motion to this court, No. 21-6248.

Therefore, the relief that Patterson seeks would no longer be effectual since Patterson has

not sought and this court has not granted him permission to file a second or successive

motion. See Long v. Hooks, 972 F.3d 442, 468 (4th Cir. 2020).




                                             2
       Accordingly, we dismiss the appeal as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3